DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s arguments filed on March 31, 2021 have been fully considered but they are not persuasive. Applicant argues that Jones does not teach removing the first lead from the patient and leaving the flexible sheath as recited in claim 17 because in paragraph [0097] Jones teaches removing the outer sheath 12b with the lead 50 (“As shown in FIG. 6E, inner penetrator 14b, outer sheath 12b, and lead 50 may all be removed together through the passageway created by advancing introducer 10b along lead 50, as discussed above regarding FIG. 6C.”) Examiner respectfully traverses Applicant’s remarks.
Attention is directed to paragraph [0092] and [0096] of Jones reference. In paragraph [0092] Jones specifically teaches using introducer 10b, penetrator 14b and sheath 12b for removing an implanted lead 50 for removing, replacing or repairing of lead 50 (“FIGS. 6A-6E illustrate an example method of removing an implanted paddle style electrical stimulation lead 50 from a human's epidural space 40 using introducer 10b according to one embodiment of the invention. Such method may be used to remove an electrical stimulation lead 50 for any suitable reason, such as to relocate, replace, or repair the lead 50, for example.” (emphasis added)). In paragraph [0096] Jones teaches the step of advancing the outer sheath 12b over stimulation portion 54 of lead 50 to separate tissue Outer sheath 12b may be advanced forward until it completely covers stimulation portion 54 of lead 50. Advancing outer sheath 12b over stimulation portion 54 may separate tissue from stimulating portion 54, such as tissue that may have grown attached to stimulating portion 54. In some embodiments, this part of the procedure may be performed under fluoroscopic guidance. For example, fluoroscopy may identify radio-opaque markers 34b and 35b on inner penetrator 14b and outer sheath 12b, as well as radio-opaque portions of lead 50, such that the operator (e.g., doctor) may determine the relative positions of inner penetrator 14b, outer sheath 12b, and stimulating portion 54 of lead 50 during the procedure.”) Examiner contends that it is old and well known in the art that the step of positioning the outer sheath at a desired location for accurate placement of the lead is very important step and it is time consuming. Thus, for a procedure of replacing a defected lead the surgeon would leave the outer sheath 12b in the patient after the defected lead is removed because the outer sheath 12b would prevent unnecessary damage to surrounding tissue and a passageway through tissue for the surgeon to insert a new pristine lead. Extrinsic evidence, Gerber (US 2008/0132933) discloses “However, if sheath 50 remains in patient 20 until electrodes 28 are placed in operative relation to target tissue site 18, the clinician may utilize sheath 50 to easily reposition electrodes 28 of lead 14 with respect to target tissue site 18 because sheath 50 helps provide a relatively resistance-free insertion path from the scalp or epidermis of patient 20 to target tissue site 18.” (para [0061]). 
As to the disclosure of “As shown in FIG. 6E, inner penetrator 14b, outer sheath 12b, and lead 50 may all be removed together through the passageway created by advancing introducer 10b along lead 50, as discussed above regarding FIG. 6C.” in paragraph [0097], .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2005/0288758).

Referring to claim 17, Jones discloses a method for replacing a lead (Figs. 6A-6E and para [0092]-[0097]), the method comprising: advancing a flexible sheath 12b over a first lead 50 implanted in a patient; removing the first lead from the patient and leaving the flexible sheath; inserting a second lead through the flexible sheath, after removing the first lead, and implanting the second lead at a lead implantation site; and removing the flexible sheath. (Attention is directed to paragraph [0092] and [0096] of Jones FIGS. 6A-6E illustrate an example method of removing an implanted paddle style electrical stimulation lead 50 from a human's epidural space 40 using introducer 10b according to one embodiment of the invention. Such method may be used to remove an electrical stimulation lead 50 for any suitable reason, such as to relocate, replace, or repair the lead 50, for example.” (emphasis added)). In paragraph [0096] Jones teaches the step of advancing the outer sheath 12b over stimulation portion 54 of lead 50 to separate tissue from stimulating portion 54 under fluoroscopy (“Outer sheath 12b may be advanced forward until it completely covers stimulation portion 54 of lead 50. Advancing outer sheath 12b over stimulation portion 54 may separate tissue from stimulating portion 54, such as tissue that may have grown attached to stimulating portion 54. In some embodiments, this part of the procedure may be performed under fluoroscopic guidance. For example, fluoroscopy may identify radio-opaque markers 34b and 35b on inner penetrator 14b and outer sheath 12b, as well as radio-opaque portions of lead 50, such that the operator (e.g., doctor) may determine the relative positions of inner penetrator 14b, outer sheath 12b, and stimulating portion 54 of lead 50 during the procedure.”) Examiner contends that it is old and well known in the art that the step of positioning the outer sheath at a desired location for accurate placement of the lead is very important step and it is time consuming. Thus, for a procedure of replacing a defected lead the surgeon would leave the outer sheath 12b in the patient after the defected lead is removed because the outer sheath 12b would prevent unnecessary damage to surrounding tissue and a passageway through tissue for the surgeon to insert a new pristine lead. Extrinsic evidence, Gerber (US 2008/0132933) However, if sheath 50 remains in patient 20 until electrodes 28 are placed in operative relation to target tissue site 18, the clinician may utilize sheath 50 to easily reposition electrodes 28 of lead 14 with respect to target tissue site 18 because sheath 50 helps provide a relatively resistance-free insertion path from the scalp or epidermis of patient 20 to target tissue site 18.” (para [0061])).

Referring to claim 19, Jones discloses the method of claim 17, wherein the first lead extends from an epidural space of the patient at a lumbar or thoracic vertebral level to the lead implantation site at a cervical vertebral level (para [0083]: “As shown in FIG. 3E, paddle style lead 50 may then be inserted through outer sheath 12 and positioned at an optimal vertebral level”). 

Referring to claim 20, Jones discloses the method of claim 17, further comprising inserting a lead blank 502 through the flexible sheath after removing the first lead and prior to inserting the second lead; steering the lead blank 502 to, or near, the lead implantation site; and removing the lead blank 502 from the patient and leaving the flexible sheath, wherein the second lead is inserted into the flexible sheath after removing the lead blank (in para [0100] Jones discloses “Generally, lead introducer kit 500 includes a lead blank 502 and one or more various tools or accessories for preparing for implanting an actual electrical stimulation lead into a human body. The lead blank 502 may be used, for example, to determine whether an actual electrical stimulation lead to be implanted will fit into the target location in the body. For example, an electrical stimulation lead may not fit into the epidural space due to scar tissue or other blockages within the epidural space. Thus, if it is determined using lead blank 502 that an electrical stimulation lead will not fit into the target location in the body”. Based on the disclosure in paragraph [0100] Examiner contends that one of ordinary skill in the art would understand that the surgeon will use the lead blank for implanting, replacing and relocation of the lead to ensure that the new lead is fit into the target location a desired location.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Shiroff et al. (US 2018/0008311).

Referring to claim 18, which is dependent on claim 17, Jones discloses the invention substantially as claimed except for disclosing the flexible sheath has a length of at least 30 cm. However, in the same field of endeavor, which is kit for implanting an electrode for neuromuscular electrical stimulation, including stimulation of tissue associated with control of the lumbar spine for treatment of back pain (Field of The Invention and Fig. 4J), Shiroff discloses “Electrode lead 212 is a suitable length for positioning the electrodes in or adjacent to target tissue while the IPG is implanted in a suitable location, e.g., the lower back. For example, electrode lead 212 may be between about 30 and 80 cm in length” (para [0050]). In view of Shiroff’s teachings it would have been obvious to one of ordinary skill in the art to have made the length of electrode lead of Jones between about 30 and 80 cm since Shiroff stated that this length is sufficient for the electrode to extend from the target vertebrae to the lower back to treating back pain.

Allowable Subject Matter
Claims 9-16 are allowed. Please see Office action dated February 11, 2021 for examiner’s statement of reasons for allowance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN V NGUYEN/Primary Examiner, Art Unit 3771